       Entered on Docket October 18, 2018
                                                      Below is the Order of the Court.

 1
                                                      _______________________________
 2                                                    Marc Barreca
                                                      U.S. Bankruptcy Judge
 3                                                    (Dated as of Entered on Docket date above)

 4

 5

 6

 7 ________________________________________________________________

 8

 9

10

11

12
                                UNITED STATES BANKRUPTCY COURT
13                              WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
14

15

16    In Re:

17    RANDY P. SANDERS,                                          Case No:       15-15243-MLB

18                                     Debtor

19
      RANDY P. SANDERS,                                          Adv. Proc No:           16-01204-MLB
20

21
                                       Plaintiff
                                                                 ORDER GRANTING
22    vs.                                                        DEFENDANT’S MOTION FOR
                                                                 SUMMARY JUDGMENT
23    ALLIANCEONE RECEIVABLES
      MANAGEMENT, INC.,
24
                                       Defendant
25


                                                                           JAMES E. DICKMEYER, PC
     Order Granting Motion for Summary Judgment - 1                      121 Third Avenue PO Box 908
                                                                        Kirkland, Washington 98083-0908
                                                                                  (425) 889-2324


     Case 16-01204-MLB         Doc 97      Filed 10/18/18      Ent. 10/18/18 15:47:21              Pg. 1 of 2
 1
           THIS MATTER came before the court on the second motion by defendant AllianceOne
 2
     Receivables Management, Inc. (“AllianceOne”) for summary judgment (Dkt. No. 90). The court
 3
     also considered the response and reply materials filed by plaintiff Randy P. Sanders (“Sanders”)
 4
     and AllianceOne (Dkt. Nos. 91-92 and 93, respectively) and heard argument of counsel;
 5
           NOW THEREFORE, it is hereby ORDERED:
 6

 7           1.     For the reasons set forth in the court’s oral decision rendered in open court on

 8   October 15, 2018, which is hereby incorporated by reference as if fully set forth herein pursuant

 9   to F.R.Civ.P. 52 as applicable by FRBP 7052, the motion by AllianceOne for summary judgment

10   is GRANTED;
11           2.     Sanders’ second amended complaint is hereby dismissed with prejudice;
12
             3.     Sanders’ objection to AllianceOne’s proofs of claim is overruled. AllianceOne may
13
     present an order in the main Chapter 13 case allowing proofs of claim nos. 1, 2 and 4.
14
                                              /// End of Order ///
15

16   Presented By:
17   James E. Dickmeyer, PC
18

19   By /s/ James E. Dickmeyer
       James E. Dickmeyer WSBA #14318
20     121 Third Avenue PO Box 908
       Kirkland WA 98083-0908
21     (425) 889-2324
       Attorney for Defendant
22

23

24

25


                                                                        JAMES E. DICKMEYER, PC
     Order Granting Motion for Summary Judgment - 2                   121 Third Avenue PO Box 908
                                                                     Kirkland, Washington 98083-0908
                                                                               (425) 889-2324


     Case 16-01204-MLB         Doc 97      Filed 10/18/18     Ent. 10/18/18 15:47:21     Pg. 2 of 2
